UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 30, 2010 APPLIED NATURAL GAS FUELS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-29735 88-0350286 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 31111 Agoura Road Suite 208 Westlake Village, California 91361 (Address of principal executive offices) (Zip Code) 818-661-1170 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective June 30, 2010, the size of the board of directors of Applied Natural Gas Fuels, Inc. (the “Company,” “we” or “us”) was reduced from seven members to five members. In connection with such reduction, Corey Davis and John Levy have each resigned as directors of the Company. The resignation of Messrs. Davis and Levy was not a result of any disagreement with us over policies, practices, or procedures. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Applied Natural Gas Fuels, Inc. Date: July 2, 2010 By: /s/ Cem Hacioglu Cem Hacioglu Chief Executive Officer
